DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/18/2021 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-6 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Rister does not meet the newly amended and newly added claims, the examiner disagrees. See rejection below.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the cup” in line 9 which appears to be referring to – the one or more plurality of cups –.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While applicant’s for all of the joint implant systems achievable from the set of components, is not properly described in the application as filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/075478 to Rister et al. (Rister).
Regarding at least claim 1
Rister teaches a dual-mobility assembly (kit 700) to be used in a primary hip arthroplasty procedure (paragraph 0059). 

    PNG
    media_image1.png
    587
    456
    media_image1.png
    Greyscale

Rister meets the limitations of  a set of components for creating joint implant systems (700; fig. 8), the set of components including balls having a plurality of different diameters (712, 714), a plurality of mobile inserts each corresponding to one of the balls (722, 724) , and a plurality of cups (310, 320, 330), each joint implant system comprising: a cup (310) configured to be affixed in one of the elements (acetabulum component; 120) of the considered joint, defining a first smooth inner cavity of substantially hemispherical shape, said first cavity having a first inner diameter (D232); a mobile insert (722) within the inner cavity of the cup and having a smooth outer surface configured to cooperate by a first ball-and-socket joint with the first inner cavity of the cup (paragraph 0027), and defining in turn a second smooth inner cavity of substantially hemispherical shape, said second cavity having a second inner diameter (D222, 723) corresponding to one of the plurality of different diameters of the balls; a ball (712) of spherical shape having a respective diameter of the plurality of different diameters (D214, 713), said ball being solid with a second element of the joint (femur 
Regarding at least claim 3
Rister teaches the set of components of claim 1. Rister also teaches wherein a thickness of the mobile insert remains constant for a given ball size, regardless of the cup used (the insert 722 would be used with the head 712, regardless of cup 310, 320, or 330 being used and therefore has a thickness that remains constant; paragraph 0056).  
Regarding at least claim 4
Rister teaches the set of components of claim 1. also teaches wherein the mobile insert comprises, at a level of a base of the mobile insert, a sinking, configured to cooperate with the second element of the joint (see annotated portion of fig. 8 below).  
[AltContent: oval][AltContent: connector][AltContent: textbox (sinking)]
    PNG
    media_image2.png
    391
    289
    media_image2.png
    Greyscale

Regarding at least claim 6
Rister also meets the limitations of a set of components for creating joint implant systems, the set of components including balls having a plurality of different diameters, a plurality of mobile inserts each corresponding to one of the balls, and a plurality of cups (shown in fig. 8), each joint implant system comprising: a ball (712), a mobile insert (722) corresponding to the diameter of the ball, and one or more cups (310) of the plurality of cups, the one or more plurality of cups configured to be mated with the ball and mobile insert; wherein: the cup (310) is configured to be affixed in one of the elements of the considered joint (acetabulum), and defines a first smooth inner cavity of substantially hemispherical shape, said first cavity having a first inner diameter (D232); the mobile insert (722) is disposed within the inner cavity of the cup and has a smooth outer surface configured to cooperate by a first ball-and-socket joint with the first inner cavity of the cup (paragraph 0027), and defines in turn a second smooth inner cavity of substantially hemispherical shape, said second cavity having a second inner diameter (D222, 723); the ball is of spherical shape having a respective diameter of the plurality of different diameters, said ball being solid with a second element of the joint (femur), and being configured to be received in the second inner cavity and to form a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rister.
Rister teaches the set of components of claim 1 having a constant ratio, as claimed. However, Rister does not explicitly teach wherein the ratio is in the range from 1.1 to 3 or that the ratio is 1.6.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774    


/JERRAH EDWARDS/           Supervisory Patent Examiner, Art Unit 3774